Opinion by
Donlon, J.
In accordance with stipulation of counsel that the merchandise consists of soluble or instant coffee (containing no admixture of sugar, cereal, or other additive), a product of Nicaragua, entered or withdrawn from warehouse prior to August 31, 1963, the effective date of the Tariff Schedules of the United States; that the protests were pending for decision by this *331court on June 30, 1964, the date of enactment of Public Law 88-337; and that within 120 days after the date of enactment a request was filed with the collector of customs for reliquidation and classification of the merchandise free of duty under said Public Law, the claim of the plaintiffs was sustained.